 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 J & J SPORTS PRODUCTIONS, INC.,

                           Plaintiff,                         MEMORANDUM OF
                                                              DECISION & ORDER
                  -against-                                   1:17-cv-04181 (ADS) (GRB)

 HIS & HERS BAR & LOUNGE INC.,
 d/b/a HIS & HERS BAR & LOUNGE,
 and MIRIAM HERNANDEZ,

                            Defendants.
 ---------------------------------------------------------X

APPEARANCES:

Paul J. Hooten & Associates
5505 Nesconset Highway, Suite 203
Mt. Sinai, NY 11766
Massapequa, NY 11758
       By:    Paul J. Hooten, Esq., Of Counsel.

SPATT, District Judge:

        On March 17, 2017, plaintiff J & J Sports Productions, Inc. (“plaintiff”) commenced this

action against defendants His & Hers Bar & Lounge Inc., d/b/a His & Hers Bar & Lounge (“His

& Hers”) and Miriam Hernandez (“Hernandez”) (collectively the “Defendants”) alleging

violations of Section 705 of the Federal Communications Act of 1934 (“FCA”), as amended, 47

U.S.C. §§ 605 and 553.

        On November 20, 2017, the Clerk of the Court certified the Defendants’ default based upon

their failure to answer or otherwise appear in this action. ECF 9.

        On November 28, 2017, the Plaintiff filed the instant motion for a default judgment. ECF

10.



                                                        1
       On January 17, 2018, the Court referred the Plaintiff’s motion to United States Magistrate

Judge Gary R. Brown for a recommendation as to whether the motion should be granted, and if

so, (1) the relief to be granted; (2) whether damages should be awarded, including reasonable

attorneys' fees and costs; and (3) whether any other relief should be granted.

       On August 31, 2018, Judge Brown issued a Report and Recommendation (the “R&R”)

recommending that the Plaintiff’s motion for a default judgment be granted and that damages be

awarded in the amount of $9,470, comprised of $3,000 in statutory damages, $6,000 in enhanced

damages and $470 in costs. ECF 13.

       The Plaintiff filed proof of service on September 18, 2018. ECF 14.

       It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).

       Accordingly, the R&R is adopted in its entirety. The Clerk of the Court is respectfully

directed to re-open the Plaintiff’s motion. The Plaintiff’s motion for default judgment is granted.

The Plaintiff is awarded damages and costs in the amounts explained in the R&R.




                                                 2
SO ORDERED.

Dated: Central Islip, New York

       October 9, 2018

                                      ___/s/ Arthur D. Spatt_______

                                        ARTHUR D. SPATT

                                     United States District Judge




                                 3
